     NEW YORK                                                                                                   SHANGHAI
      LONDON                                                                                                     ATLANTA
    SINGAPORE                                                                                                   BALTIMORE
   PHILADELPHIA                                    FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                       MIAMI
  WASHINGTON, DC                                                                                               BOCA RATON
  SAN FRANCISCO                                                                                                PITTSBURGH
                                                       ERIC W. RUDEN
  SILICON VALLEY                                                                                                 NEWARK
                                                DIRECT DIAL: +1 212 471 1893
     SAN DIEGO                                                                                                  LAS VEGAS
                                               PERSONAL FAX: +1 212 202 5077
    LOS ANGELES                                E-MAIL: ERuden@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                   LAKE TAHOE
      BOSTON                                        www.duanemorris.com                                         MYANMAR
     HOUSTON                                                                                                       OMAN
      AUSTIN                                                                                             A GCC REPRESENTATIVE OFFICE
                                                                                                              OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                          ALLIANCES IN MEXICO
                                                                                                              AND SRI LANKA

                                               The parties' Letter-Motion to adjourn the initial conference (ECF No.
                                               32) is granted. The initial conference is rescheduled to Tuesday,
November 25, 2019                              January 7, 2020 at 12:00 pm. The Clerk of Court is respectfully
                                               directed to close ECF No. 32.
VIA ECF                                        SO ORDERED 11/26/19
The Honorable Sarah L. Cave
United States District Court
Southern District of New York
500 Pearl Street, Room 702
New York, NY 10007

          Re:        Francis v. Qassis Corp. et al, Case No. 19-6967-JMF

Dear Judge Cave:

       We represent Defendant BB One LLC (“BB One”) in the above-referenced matter. We
write on behalf of all parties to request an adjournment of the initial pretrial conference currently
scheduled for December 5, 2019 to a date in January 2020 that is convenient for the Court.

         The reason for this request is that the parties are currently engaging in an informal
discovery process and have scheduled a mediation for December 19, 2019. An adjournment of
the initial conference before Your Honor would allow the parties to devote their efforts to
resolving this case in mediation without incurring additional litigation costs.

      This is the parties’ first request for an adjournment since this matter was reassigned to
Your Honor.

                                                                     Respectfully,

                                                                     s/ Eric W. Ruden

                                                                     Eric W. Ruden
EWR
cc: Robert Hanski, Esq. (via ECF)
    Christopher Hitchcock, Esq. (via ECF)
D UANE M ORRIS LLP
1540 BROADWAY        NEW YORK, NY 10036-4086                                    PHONE: +1 212 692 1000    FAX: +1 212 692 1020
